DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Starner (US 20180049296), in the view of Poupyrev (US 20170115777), and further in the view of Cavalheiro (US 20190094097).
Regarding claim 1: Starner teaches an interactive cord (Fig. 1 and paragraph [0020] #102), comprising: an outer cover having a touch-sensitive area at a first longitudinal portion of the interactive cord and a non-touch-sensitive area at second longitudinal portion of the interactive cord (Figs. 1 & 6 and paragraph [0020, 0029, 0044, 0059-0060] teach an outer cover 104 having a touch-sensitive area 112 and a non-touch sensitive area of the interactive cord), the outer cover comprising a set of conductive lines braided together with one or more of a plurality of non-conductive lines at the first longitudinal portion, the set of conductive lines defining a plurality of  capacitive touchpoint at the touch-sensitive area; and an inner core (Figs. 1, 3-4, and 6, and paragraph [0020, 0025-0029, 0044, 0059-0060] teach an outer cover 104 comprising a set of conductive lines 108 braided together with one or more of a plurality of non-conductive lines 110 and defining a capacitive touchpoint 112; and an inner core 106).
Starner does not explicitly disclose the set of conductive lines defining a plurality of intersections that each form a capacitive touchpoint at the touch-sensitive area; the inner core comprising at least the set of conductive lines and at least one of the plurality of non-conductive lines at the second longitudinal portion of the interactive cord.
However, Poupyrev teaches the set of conductive lines defining a plurality of intersections that each form a capacitive touchpoint at the touch-sensitive area (Figs. 3-5D and paragraph [0039-0061] teach in an interactive fabric (similar to interactive fabric cover of Starner) comprising a set of conductive lines defining a plurality of intersections that each form a capacitive touchpoint at the touch-sensitive area). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Starner’s invention by including above teachings of Poupyrev, because Starner already disclose using a capacitive type touch and utilizing above described touch sensing technique is known in the art as shown by Poupyrev in order to accurately detect the touch, same technique can be utilized in Starner. The rationale would have been to use a known method or technique to achieve predictable results.
Further, Cavalheiro teaches the inner core comprising at least the set of conductive lines and at least one of the plurality of non-conductive lines at the second longitudinal portion of the interactive cord (Figs. 4-7 and paragraph [0028-0031] teach the inner core 156 comprising at least the set of conductive lines and non-conductive lines). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Starner and Poupyrev by including above teachings of Cavalheiro, because utilizing conductive and non-conductive lines in the inner core of the cable is well-known and widely used in the art in order to provide additional functionality to the cable, as taught by Cavalheiro. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Starner teaches wherein: the set of conductive lines is lace-braided with the one or more of the plurality of non-conductive lines at the first longitudinal portion (Figs. 1, 3-4, and 6, and paragraph [0020, 0024-0029, 0044, and 0053]).

Regarding claim 3: Starner teaches wherein: the set of conductive lines is lace-braided with the one or more of the plurality of non-conductive lines and braiding can be formed using a variety of different braiding techniques (Figs. 1, 3-4, and 6, and paragraph [0020, 0024-0029, 0044, and 0053]).
Starner does not explicitly teach forming one or more torchon-lace patterns at the first longitudinal portion.
However, It would have been an obvious matter of design choice to form one or more torchon-lace patterns, since it has been held that absent persuasive evidence that a particular shape of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious, and Starner in paragraph [0053] clearly discloses braiding can be formed using a variety of different braiding techniques.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Regarding claim 4: Starner teaches wherein: the set of conductive lines is lace-braided with the one or more of the plurality of non-conductive lines and braiding can be formed using a variety of different braiding techniques (Figs. 1, 3-4, and 6, and paragraph [0020, 0024-0029, 0044, and 0053]).
Starner does not explicitly teach wherein: the outer cover comprises a uniform braiding appearance at the first longitudinal portion of the interactive cord and the second longitudinal portion of the interactive cord.
However, It would have been an obvious matter of design choice to form a uniform braiding appearance at the first longitudinal portion of the interactive cord and the second longitudinal portion of the interactive cord, since it has been held that absent persuasive evidence that a particular shape and pattern of a claimed apparatus was significant, that shape is a matter of design choice that one of ordinary skill in the art would find obvious, and Starner in paragraph [0053] clearly discloses braiding can be formed using a variety of different braiding techniques.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Regarding claim 5: Starner teaches wherein: the one or more of the plurality of non-conductive lines are braided with one or more additional non-conductive lines at the second longitudinal portion of the interactive cord (Figs. 1, 3-4, and 6, and paragraph [0020, 0024-0029, 0044, and 0053] teach multiple non-conductive lines are braided together).

Regarding claim 6: Starner does not explicitly disclose wherein: a number of the one or more additional non-conductive lines is equal to a number of the set of conductive lines.
However, It would have been an obvious matter of design choice to include a number of the one or more additional non-conductive lines is equal to a number of the set of conductive lines in order to achieve uniform braiding pattern, since it has been held that absent persuasive evidence that a particular shape and pattern of a claimed apparatus was significant, that shape and/or pattern is a matter of design choice that one of ordinary skill in the art would find obvious, and Starner in paragraph [0053] clearly discloses braiding can be formed using a variety of different braiding techniques.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Regarding claim 7: Combination of Starner and Cavalheiro teach wherein: the inner core comprises a subset of the plurality of non-conductive lines at the first longitudinal portion of the interactive cord, the subset of the plurality of non-conductive lines being exclusive of the one or more of the plurality of non-conductive lines at the first longitudinal portion (Cavalheiro in Figs. 4-7 and paragraph [0028-0031]). See claim 1 rejection for combination reasoning of Starner and Cavalheiro, same rationale applies here.

Regarding claim 8: Starner teaches wherein: the plurality of non-conductive lines includes a first non-conductive line that is part of the outer cover at the second longitudinal portion (Figs. 1, 3-4, and 6, and paragraph [0020, 0025-0029, 0044, 0059-0060]).

Regarding claim 9: Starner teaches wherein: the at least one of the plurality of non-conductive lines provides separation between the set of conductive lines and an external touch at the second longitudinal portion (Figs. 1, 3-4, and 6, and paragraph [0020, 0025-0029, 0044, 0059-0060]).

Regarding claims 16-18:  Combination of Starner, Poupyrev, and Cavalheiro do not explicitly teach wherein: the plurality of intersections is formed in a non-repetitive coded pattern along a longitudinal direction of the interactive cord; wherein the non-repetitive coded pattern includes: a one-dimensional code; and wherein the non-repetitive coded pattern includes: a two-dimensional code.
Applicant’s specification paragraph [00100] states “a coded pattern can be created by changing the braiding pattern of the conductive threads”. Starner in Figs. 1-5 and paragraph [0053] teach the set of conductive lines is braided and braiding can be formed using a variety of different braiding techniques.
Therefore, it would have been an obvious matter of design choice to include a braiding pattern that will result in : the plurality of intersections is formed in a non-repetitive coded pattern along a longitudinal direction of the interactive cord; wherein the non-repetitive coded pattern includes: a one-dimensional code; and wherein the non-repetitive coded pattern includes: a two-dimensional code, since it has been held that absent persuasive evidence that a particular shape and pattern of a claimed apparatus was significant, that shape and/or pattern is a matter of design choice that one of ordinary skill in the art would find obvious, and Starner in paragraph [0053] clearly discloses braiding can be formed using a variety of different braiding pattern techniques.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Regarding claim 19: Starner teaches wherein: the set of conductive lines is a set of conductive threads; and the plurality of non-conductive lines is a plurality of non-conductive threads (Figs. 1, 3-4, and 6, and paragraph [0020, 0025-0029, 0044, 0059-0060]).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Starner (US 20180049296), in the view of Poupyrev (US 20170115777), in the view of Cavalheiro (US 20190094097), and further in the view of Leigh (US 20180173341).
Regarding claim 10: Combination of Starner, Poupyrev, and Cavalheiro teach a subset of the plurality of non-conductive lines separates the conductive threads from the other conductive threads within the inner core of the interactive cord at the second longitudinal portion (Cavalheiro in Figs. 4-7 and paragraph [0028-0031]). See claim 1 rejection for combination reasoning of Starner and Cavalheiro, same rationale applies here.
Combination of Starner, Poupyrev, and Cavalheiro do not explicitly disclose wherein: the set of conductive lines includes transmitter conductive threads and receiver conductive threads.
However, Leigh teaches wherein: the set of conductive lines includes transmitter conductive threads and receiver conductive threads (Figs. 1-6 and paragraph [0036-0054, 0069-0074, 0093] the set of conductive lines includes drive conductive lines or transmitter conductive lines and sensor or sensing conductive lines as receiver conductive lines, and further teaches using conductive threads as conductive lines which is also taught by Starner). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Starner, Poupyrev, and Cavalheiro by including above teachings of Leigh, because Starner already disclose using a capacitive type touch and utilizing conductive lines as transmitter and receiver conductive lines in order for touch sensing is known in the art as shown by Leigh in order to accurately detect the touch. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 11: Combination of Starner, Poupyrev, Cavalheiro, and Leigh teach wherein: the transmitter conductive threads form a first cluster within the inner core at the second longitudinal portion of the interactive cord; the receiver conductive threads form a second cluster within the inner core at the second longitudinal portion of the interactive cord; and the transmitter conductive threads are separated from the receiver conductive threads at the second longitudinal portion of the interactive cord by the subset of the plurality of non-conductive lines (Cavalheiro in Figs. 4-7 and paragraph [0028-0031] teach within the inner core comprising a first cluster of conductive lines and a second cluster of conductive lines, and Leigh in Figs. 1-6 and paragraph [0036-0054, 0069-0074, 0093] teach utilizing such lines as transmitter and receiver lines for touch sensor). See claims 1 and 10 rejection for combination reasoning of Starner, Poupyrev, Cavalheiro, and Leigh, same rationale applies here.

Regarding claim 12: Combination of Starner, Poupyrev, Cavalheiro, and Leigh teach wherein: the transmitter conductive threads form a first cluster within the inner core at the second longitudinal portion of the interactive cord; each of the receiver conductive threads at the second longitudinal portion is separated from other receiver conductive threads in a circumferential direction of the interactive cord; and the receiver conductive threads are separated from the transmitter conductive threads at the second longitudinal portion in a radial direction of the interactive cord (Cavalheiro in Figs. 4-7 and paragraph [0028-0031] teach within the inner core comprising a first cluster of conductive lines and a second cluster of conductive lines, and Leigh in Figs. 1-6 and paragraph [0036-0054, 0069-0074, 0093] teach utilizing such lines as transmitter and receiver lines for touch sensor). See claims 1 and 10 rejection for combination reasoning of Starner, Poupyrev, Cavalheiro, and Leigh, same rationale applies here.

Regarding claim 13: Combination of Starner, Poupyrev, Cavalheiro, and Leigh teach wherein: the transmitter conductive threads are positioned at a center of the interactive cord at the second longitudinal portion (Cavalheiro in Figs. 4-7 and paragraph [0028-0031] teach the conductive line are positioned at a center of the interactive cord, and Leigh in Figs. 1-6 and paragraph [0036-0054, 0069-0074, 0093] teach utilizing such lines as transmitter lines for touch sensor). See claims 1 and 10 rejection for combination reasoning of Starner, Poupyrev, Cavalheiro, and Leigh, same rationale applies here.
Regarding claim 14: Combination Starner, Poupyrev, Cavalheiro, and Leigh teach wherein: the set of conductive lines includes transmitter conductive threads and receiver conductive threads; and at one or more locations of the first longitudinal portion of the interactive cord, each transmitter conductive thread is separated circumferentially from other transmitter conductive threads by at least one receiver conductive thread (Leigh in Fig. 5 and paragraph [0065-0074, 0093] teach each transmitter conductive line 502 is separated from other transmitter conductive lines by at least one receiver conductive line, and Starner already teach conductive thread used as conductive lines, see claim 1). See claim 10 rejection from combination reasoning of Starner, Poupyrev, Cavalheiro, and Leigh, same rationale applies here.

Regarding claim 15: Combination of Starner, Poupyrev, Cavalheiro, and Leigh teach the transmitter conductive threads and the receiver conductive threads; and the set of conductive lines is braided and braiding can be formed using a variety of different braiding techniques (Leigh in Fig. 5 and paragraph [0065-0074, 0093] and Starner in Figs. 1, 3-4, and 6, and paragraph [0020, 0024-0029, 0044, and 0053], see claim 10 rejection). Combination of Starner, Poupyrev, Cavalheiro, and Leigh do not explicitly teach wherein: the transmitter conductive threads are braided in a first circumferential direction around the interactive cord at the touch-sensitive area; and the receiver conductive threads are braided in a second circumferential direction around the interactive cord at the touch-sensitive area.
However, It would have been an obvious matter of design choice to include wherein: the transmitter conductive threads are braided in a first circumferential direction around the interactive cord at the touch-sensitive area; and the receiver conductive threads are braided in a second circumferential direction around the interactive cord at the touch-sensitive area, since it has been held that absent persuasive evidence that a particular shape and pattern of a claimed apparatus was significant, that shape and/or pattern is a matter of design choice that one of ordinary skill in the art would find obvious, and Starner in paragraph [0053] clearly discloses braiding can be formed using a variety of different braiding pattern techniques.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note applicant has not provided any criticality for the claimed shape limitation.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Starner (US 20180049296) in the view of Poupyrev (US 20170115777).
Regarding claim 21: Starner teaches an interactive fabric, comprising: a multi-dimensional capacitive touch sensor comprising a first set of conductive lines braided with a second set of conductive lines and one or more of a plurality of non-conductive lines at a first longitudinal portion of the interactive fabric (Figs. 1, 3-4, and 6, and paragraph [0020, 0025-0029, 0044, 0059-0060] teach an interactive fabric outer cover 104 a multi-dimensional capacitive touch sensor comprising a plurality of set of conductive lines braided together with one or more of a plurality of non-conductive lines and defining a capacitive touchpoint 112; and an inner core 106); and wherein the first set of conductive lines is non-braided and separated in a lateral direction from the second set of conductive lines at a second longitudinal portion of the interactive fabric to form a non-touch-sensitive portion of the interactive fabric (Figs. 4 and 6, and paragraph [0020, 0025-0029, 0044, 0059-0060] teach the first set of conductive lines creating one touch point 112 is non-braided and separated in a lateral direction from the second set of conductive lines creating another touch point 112 at a second portion of the interactive fabric 104 to form a non-touch sensitive portion in between).
Starner do not explicitly disclose the first set of conductive lines and the second set of conductive lines defining a plurality of intersections that each form a capacitive touchpoint for the multi-dimensional capacitive touch sensor.
However, Poupyrev teaches the first set of conductive lines and the second set of conductive lines defining a plurality of intersections that each form a capacitive touchpoint for the multi-dimensional capacitive touch sensor (Figs. 3-5D and paragraph [0039-0061] teach in an interactive fabric (similar to interactive fabric cover of Starner) comprising a set of conductive lines defining a plurality of intersections that each form a capacitive touchpoint at the touch-sensitive area). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Starner’s invention by including above teachings of Poupyrev, because Starner already disclose using a capacitive type touch and utilizing above described touch sensing technique is known in the art as shown by Poupyrev in order to accurately detect the touch, same technique can be utilized in Starner. The rationale would have been to use a known method or technique to achieve predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622